Citation Nr: 0613522	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  95-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial disability rating for 
degenerative disc disease with herniated nucleus pulposus 
with laminectomy, L4-5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1973 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a local hearing at the RO in 
September 1995.  This matter was previously before the Board 
and was remanded in December 2004.

An RO decision in December 2005 granted a separate 20 percent 
rating for the veteran's radiculopathy and foot drop of the 
right lower extremity associated with his service-connected 
disc disease of the lumbar spine.  The veteran was notified 
of this decision in early January 2006.  In written argument 
submitted to the RO in February 2006, the veteran's 
representative indicated disagreement with the 20 percent 
rating.  In view of the foregoing and with consideration of 
the fact that the veteran was not notified of the criteria 
for a rating in excess of 20 percent for his radiculopathy 
and foot drop of the right lower extremity, this matter is 
further addressed in the remand appended to this decision. 

The representative's claim on behalf of the veteran in the 
February 2006 brief noted above that a compensable rating is 
warranted for radiculopathy and foot drop of the left lower 
extremity, on the other hand, can and will be addressed in 
the instant decision.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected degenerative disc disease 
with a herniated nucleus pulposus and laminectomy at L4-5 is 
not productive of more than moderate limitation of motion of 
the lumbar spine or more than moderate intervertebral disc 
syndrome; it is also not manifested by incapacitating 
episodes necessitating bedrest prescribed by a physician, 
flexion of the thoracolumbar spine to less than 30 degrees, 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, abnormal 
mobility on forced motion or additional neurological 
impairment (aside from radiculopathy and foot drop of the 
right lower extremity, rated 20 percent), including but not 
limited to bowel and bladder impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for degenerative disc disease, with a herniated 
nucleus pulposus and laminectomy at L4-5, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 
5293, 5295 (2003); 5237, 5242, 5243 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, the initial RO decision preceded the date of the 
enactment of the VCAA.  The RO obviously could not inform the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini, the Court of Appeals for Veterans' Claims also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.  See also VAOPGCPREC 7-2004.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2001, January 2002, January 2005 and 
June 2005 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The January 2005 
letter also directed the veteran to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.

In this case, the January 2005 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here (increased rating for 
the veteran's back disability), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the claimed disability.  
However, Dingess/Hartman addressed claims for service 
connection and there has been no allegation of prejudice.  
Additionally, the April 1995 statement of the case and the 
nine subsequent supplemental statements of the case contain 
the criteria for all the possible schedular ratings up to 100 
percent under the former and the current criteria for rating 
back disabilities.  Moreover, as the decision below finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's low back disability, 
any question as to the appropriate effective date is rendered 
moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The veteran 
has been afforded multiple clinical and X-ray examinations, 
which were adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Facts

A February 1994 VA examination report shows that the veteran 
reported back pain that sometimes went into his hips and 
buttocks.  On physical examination, there was a well-healed 
10 cm. scar on his low back.  There was some loss of lordosis 
of the back, but no scoliosis, no paralumbar spasm, and no 
pain to palpation.  Range of motion was within normal limits.  
The examiner's diagnosis was status post laminectomy by 
history in 1992 with well-healed nontender scar.  

A March 1994 MRI report shows status post right L4-5 partial 
laminectomy with scar formation and resulting moderate 
effacement of the thecal sac in the right paracentral region.  
Clinical correlation required.  L3-4 degenerative disease 
with moderate diffuse disc bulge and L5-S1 mild diffuse disc 
bulge.  

An October 1995 VA examination report shows that the veteran 
reported daily back pain that radiated toward the right hip 
down to the right foot.  He noted that sometimes the pain 
followed the same pattern on the left lower extremity.  He 
reported that he used a cane if he has to walk more than ten 
feet.  On physical examination, he was nontender to palpation 
over the spinous processes in the lumbosacral region.  
Femoral, dorsalis pedis, and posterior tibial pulses were 
full and symmetrical.  He was able to balance on each leg 
alone.  He claimed his toes were weak.  The examiner noted 
that there appeared to be a great deal of embellishment 
throughout the examination.  He had 60 degrees of forward 
flexion and 15 degrees of backward extension.  He could 
laterally flex to 30 degrees and laterally rotate to 35 
degrees.  He achieved all of these ranges of motion with 
minimal effort.  His right and left patellar and Achilles 
reflexes were full and symmetrical and his sensory 
examination was intact to both pinprick and light touch.  The 
diagnoses were degenerative disc disease of the lumbosacral 
spine, status post laminectomy with a well-healed scar, 
abnormal range of motion complicated by embellishment, 
discomfort, and paresthesias in a nonphysiological 
distribution.

A January 1996 examination report from Dr. Mitchell shows 
that the veteran reported low back pain that limited his 
physical activity.  On physical examination in November 1995, 
the veteran had a normal gait and could heel and toe walk and 
squat and rise within normal limits.  A well-healed lumbar 
midline scar was noted.  Straight leg raising was positive at 
35 degrees.  Sensory examination showed slight decrease to 
light touch and pinprick in the lateral thigh.  Findings were 
otherwise unremarkable.  

A May 1996 letter from Dr. Masferrer simply reviews the 
veteran's historical subjective complaints and notes the 
physician's opinion regarding the etiology of the veteran's 
lumbar spine disability.

An August 1997 VA examination report shows that the veteran 
complained of a constant, dull ache in the lumbar area that 
limited his physical activities.  On physical examination, 
the physician noted a 7 cm. well-healed scar on the veteran's 
back.  There was no tenderness to palpation or obvious muscle 
spasm.  Lower extremity reflexes were normal and equal 
bilaterally.  The veteran could achieve 90 degrees of flexion 
without discomfort.  He had 30 degrees of extension, 35 
degrees rotation, and 40 degrees lateral flexion with no pain 
on motion.  Straight leg raises were positive bilaterally.  
He could do deep knee bends with non-radicular pain on 
repetition.  Functionally, the veteran was observed to have 
no discomfort or restriction in getting in and out of a chair 
or on or off the examination table or while taking shoes and 
pants off prior to the examination.  He appeared to be able 
to bend and twist without obvious discomfort.  The diagnoses 
were herniated nucleus pulposus with history of laminectomy 
at the L4-5 level and degenerative joint disease involving 
the lumbosacral joints, manifested by chronic pain, acute 
exacerbations with a radicular component and moderate 
functional interference due to pain.  The examiner stated 
that he would estimate additional limitation of motion due to 
pain, weakness and lack of endurance to be approximately 20 
degrees of flexion.  

An October 2005 VA neurologic examination report notes that 
the veteran complained of back pain and sciatica in both 
lower extremities, erectile dysfunction and right foot drop.  
He reported physical limitation due to the back disability.  
He denied the use of a cane.  On physical examination, the 
veteran had slightly decreased dorsiflexion of the right 
foot, extension of the right toes and eversion of the right 
foot.  The left foot was within normal limits.  He had some 
difficulty with tandem walking, primarily with weightbearing 
on the right leg, but he was able to accomplish the task.  
Holding on to the wall, he could stand on heels and toes, 
although elevation of the right foot was not complete.  At 
standing Romberg there was significant weaving and he fell 
forward and caught the wall.  Sensory examinations showed a 
decrease in sensation on the medial side of the foot into the 
great toes where he claimed to have almost no sensation.  The 
left leg was normal.  Pin, vibration, light touch, position, 
and temperature sensation were normal in both legs except as 
described in the right foot.  Knee jerks were full and 
present but ankle jerks were absent.  Both toes were 
downgoing.  The diagnoses were lumbar degenerative joint 
disease, status post surgery.  Right foot drop and decreased 
sensation in the S1 distribution.  Absence of the reflexes at 
both ankles.

An October 2005 VA orthopedic examination report shows that 
the veteran reported continued back pain, fatigue and 
weakness.  Physical examination revealed a well-healed scar 
in the abdominal region that was 14 cm. in length.  The scar 
was non-tender with no texture changes, ulceration, 
depression or adherence to the underlying soft tissues.  
Additionally, there was a well-healed 18 cm. scar in the 
midline posteriorly.  There was no evidence of tenderness, 
deformity, ulceration, depression, or adherence to underlying 
soft tissue.  Range of motion of the lumbar spine showed 
flexion to 55 degrees, extension to 25 degrees, lateral 
bending to 20 degrees and bilateral rotation to 20 degrees.  
Mild to moderate loss of lumbar lordosis was present.  A mild 
paralumbar spasm and tenderness was noted with deep 
palpation.  There was increased pain with resisted extension 
and flexion of the lumbar spine and there was mild 
fatigability and weakness seen to repetitive strength 
testing.  There was mild incoordination in the veteran's 
motion.  The diagnoses were lumbar spine disk disease and 
joint disease, status post anterior and posterior fusion with 
persistent symptoms.  The examiner stated that he would 
assign an additional 10 degree range of motion loss in lumbar 
extension for DeLuca issues.  

Law and Regulations 

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5243.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, 
VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees by not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral cervical strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.




Analysis

The Board notes at the outset that the evidence of record 
shows that the veteran has some radiculopathy and right lower 
extremity foot drop with decreased sensation related to his 
service-connected back disability.  As noted in the 
introduction above, a December 2005 RO decision granted the 
veteran a separate 20 percent disability rating for these 
symptoms.  The veteran, through his representative, has 
indicated his disagreement with the 20 percent evaluation.  
This matter is further addressed in the remand below. 

The Board will therefore now consider the severity of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, excluding radiculopathy and foot drop of the 
right lower extremity.  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurological findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurological aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate.  VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to the rating criteria for arthritis.  
For example, Diagnostic Code 5003 provides: "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 20 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurological aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  The current 
applicable rating criteria does permit separate orthopedic 
and neurological ratings and, as noted above, such was 
granted by a rating decision in December 2005: a separate 20 
percent rating for radicular symptoms and foot drop of the 
right lower extremity, effective from September , 23, 2002.

Although the October 2005 VA examination report shows absent 
ankle jerks and mild paralumbar spasms on deep palpation and 
the January 1996 VA examination report shows a slight 
decrease to pinprick and light touch in the lateral thigh, 
these appear to be isolated findings.  The overall clinical 
picture shows very little neurological involvement, and no 
more than overall moderate functional impairment of the low 
back, to include limitation of motion, with the exception of 
the right extremity, rated separately at 20 percent.  For 
instance, the February 1994 VA examination report shows no 
paralumbar spasms and the October 1995 VA examination report 
shows full left patellar and Achilles reflexes as well as no 
sensory deficits in the lower extremities.  The August 1997 
VA examination report shows no obvious muscle spasm and 
normal lower extremity reflexes and the October 2005 VA 
examination report notes that the left lower extremity was 
neurologically normal.  As such, the Board does not find that 
a rating in excess of 20 percent is warranted for disc 
disease under Diagnostic Code 5293 or 5243 as there is no 
evidence of more than moderate intervertebral disc syndrome 
as there is no indication of recurring attacks with little 
intermittent relief or physician-prescribed bedrest.  In 
fact, the veteran's relevant symptoms have consistently been 
described by the examining medical professionals as 
"slight" and "mild."  As discussed in detail below, there 
is also no medical evidence to suggest a rating in excess of 
20 percent is warranted under the either the old or new 
criteria for rating spinal disabilities based on limitation 
of motion or lumbosacral strain.  Further, there is no 
persuasive evidence of associated objective neurological 
abnormalities to warrant a separate compensable evaluation, 
other than for the already 20 percent rated right lower 
extremity, including but not limited to neurological 
impairment of the left lower extremity, and bowel or bladder 
impairment. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The most limitation to flexion shown by the medical evidence 
of record, even when taking into consideration additional 
functional loss due to weakness, fatigue and pain, is to 55 
degrees.  Additionally, none of the six examination reports 
of record show any evidence of ankylosis.  Thus, there is no 
medical evidence to demonstrate that the veteran's lumbar 
spine disability is limited to 30 degrees or less of flexion 
or is manifested by favorable ankylosis of the entire 
thoracolumbar spine in order to warrant a rating in excess of 
20 percent under the revised diagnostic codes for rating 
spinal disabilities.  As for application of former Diagnostic 
Codes 5292 and 5295, while there is X-ray evidence of 
degenerative changes of the lumbar spine,  none of the 
medical evidence of record shows any evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion in order to warrant a rating in excess of 20 percent 
under former Diagnostic Code 5295.  Moreover, the February 
1994, October 1995, August 1997 and October 2005 VA 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  While two examiners estimated an 
additional 10 to 20 degrees of limitation of flexion due to 
pain or other DeLuca factors, the medical evidence does not 
show additional limitation of motion of the thoracolumbar 
spine due to pain or flare-ups of pain, supported by 
objective findings (38 C.F.R. § 4.40), to a degree that would 
support a rating in excess of 20 percent, under the former or 
current rating criteria, nor is there competent evidence to 
show fatigue, weakness, incoordination or any other symptom 
results in such functional limitation of the low back.  The 
Board notes that the ranges of motion as documented in the 
August 1997 and October 2005 VA examination reports reflect 
consideration of pain, fatigability, incoordination and lack 
of endurance but they do not support a higher initial or 
staged evaluation rating under any of the applicable rating 
criteria.

A separate, additional rating may be assigned if the 
veteran's disability is manifested by a scar that is 
superficial, unstable, and painful on examination, occupies 
an area of six square inches or more and is deep or causes 
limited motion, or a scar that is otherwise causative of 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2005); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The medical evidence of 
record does document scars related to his service-connected 
wounds but they are well healed, superficial, stable, non-
tender on examination, and result in no additional limitation 
of function.  Thus, separate compensable ratings for the 
veteran's scars are not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's left 
knee disability as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that his service-connected low back 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated impairment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease with herniated nucleus pulposus with laminectomy, L4-
5, is denied.


                                                             
REMAND

As noted in the above decision, an RO decision in December 
2005 granted a separate 20 percent rating for the veteran's 
radiculopathy and foot drop of the right lower extremity 
associated with his service-connected disc disease of the 
lumbar spine.  The veteran was notified of this decision in 
early January 2006.  In written argument submitted to the RO 
in February 2006, the veteran's representative indicated 
disagreement with the 20 percent rating.  Since the veteran 
was not advised of the criteria necessary for a rating in 
excess of 20 percent for his radiculopathy and foot drop of 
the right lower extremity, the Board finds that the proper 
procedural course is to construe the representative's 
February 2006 brief as a Notice of Disagreement (NOD) with 
the December 2005 decision granting a 20 percent rating for 
radiculopathy and foot drop of the right lower extremity.  38 
C.F.R. § 20.201 (2005).  The RO has not yet issued a 
statement of the case (SOC) on the claim for an initial 
rating in excess of 20 percent for radiculopathy and foot 
drop of the right lower extremity.  Where a claimant files a 
notice of disagreement and the RO has not issued a SOC, the 
issue must be remanded to the RO for an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial rating in excess of 20 
percent for radiculopathy and foot drop of the right lower 
extremity is REMAND for the following action:

The RO should adjudicate the claim for an 
initial rating in excess of 20 percent 
for radiculopathy and foot drop of the 
right lower extremity.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
Statement of the Case (SOC) on this 
issue.  An appropriate period of time 
should be allowed for response.  The 
Board notes that it will not have 
jurisdiction over this issue unless the 
appellant makes a timely response to the 
SOC.  38 U.S.C.A. § 7105 (West 2002).

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


